Title: From Benjamin Franklin to Montieu, 21 March 1779
From: Franklin, Benjamin
To: Montieu, Jean-Joseph Carié de


Sir
Passy March 21 1779
I received the Honor of yours of the 16 inst. and thank you for your kind Congratulations.
I have not Time at present to consider and adjust the Differences in the Accts. about the Copper & Tin. They may easily be settled when we meet, as well as the Advances at Charlestown. I shall immediately accept the Bills you have drawn upon me, except as many as amount to the Sum of £69,455. 2. 7. which sum for the Goods shipt per the Therese has been long Since paid, and which you have now charged again by Mistake. With great Regard I have the Honor to be Sir &c
M. Monthieu.
